Citation Nr: 0631275	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  05-32 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hypertension.

2.  Entitlement to service connection for bronchitis with 
pneumonia due to asbestos exposure.

3.  Entitlement to service connection for cancer polyps of 
the colon and prostate cancer due to exposure to ionizing 
radiation.

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for panic attacks.

6.  Entitlement to service connection for growth removal from 
the neck and back.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for diabetes mellitus 
type II.

10.  Entitlement to service connection for bilateral 
cataracts.

11.  Entitlement to service connection for bladder problems.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that granted service connection for 
hypertension and assigned a noncompensable evaluation 
effective October 28, 2002; denied service connection for 
bronchitis with pneumonia due to asbestos exposure, service 
connection for cancer polyps of the colon and prostate cancer 
due to exposure to radiation; service connection for a back 
condition; service connection for panic attacks; service 
connection for growth removal from the neck and back; service 
connection for hearing loss; service connection for tinnitus; 
service connection for diabetes mellitus type II; service 
connection for bilateral cataracts; and service connection 
for bladder problems.

In a June 206 letter, the Board notified the veteran that his 
appeal had been advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2005 a Travel Board hearing was held at the RO before 
an Acting Veterans Law Judge; however, due to malfunction of 
the equipment, a transcript of the proceeding was not able to 
be made.  The veteran was informed of this matter in a letter 
dated August 2006.  The veteran responded that he would like 
an opportunity for another hearing.

Accordingly, this case is hereby remanded to the RO for the 
following actions:

The RO should schedule a hearing for the 
appellant to be held at the RO before a 
Veterans Law Judge in accordance with 38 
C.F.R. §§ 19.75, 20.704 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


